Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00787-CV

                                   Leticia R. ALVAREZ,
                                          Appellant

                                             v.

                                  Reymundo ALVAREZ,
                                       Appellee

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. CC-12-340
                        Honorable Romero Molina, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with the court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c). Costs of appeal are
taxed against appellant, Leticia R. Alvarez.

       SIGNED March 5, 2014.


                                              _____________________________
                                              Karen Angelini, Justice